Citation Nr: 0016461	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed eye 
disorder.  

2.  Entitlement to service connection for a claimed abdominal 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to December 
1992, with subsequent service in the National Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran is shown to be suffering from current 
disability manifested by dry eyes that likely had its 
clinical onset in service.  

2.  No competent evidence has been submitted to show that the 
veteran has current abdominal disability due to disease or 
injury which was incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by dry eyes is due to 
disease or injury which was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 2000): 38 C.F.R. 
§ 3.303 (1999).  


2.  The claim of service connection for an abdominal disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

The threshold question which the Board must address in this 
case is whether the veteran has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
she has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering her own opinion 
as to questions of medical diagnosis and causation in this 
case, the record does not indicate that she has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  


I.  Eye Disorder

A careful review of the veteran's service medical records 
shows that she was treated for poor left eye confrontation 
and for vision correction during service.  The service 
medical records are negative for any complaints, findings or 
diagnosis of dry eyes during service.  

In connection with her initial claim for compensation in 
December 1993, the veteran reported having dry eyes.  

The veteran's post-service medical evidence consists of VA 
medical examinations dated in February 1994 and July 1996.  
On VA examination in February 1994, the veteran reported that 
she had dry eyes for the past two months.  Diagnosis was that 
of dry eyes.  Sample lubricating drops were given to the 
veteran.  

On VA visual examination in July 1996, the veteran complained 
of dry eyes and reported that she noticed the onset in 1989 
when on active duty.  She indicated that she was given 
ointment for her eyes at that time.  No visual field deficit 
was noted.  Diagnosis was that of keratoconjunctivitis sieca 
(dry eye).  

While the service medical records are negative for any 
complaints, findings or diagnosis of dry eyes, the veteran 
has related having reported manifestations during service.  
Since the Board finds the veteran's assertions in this regard 
to be credible, there is a basis in the record for relating 
the onset of the currently demonstrated disability to 
service.  Hence, given the evidentiary record, service 
connection for disability manifested by dry eyes is 
warranted.  


II.  Abdominal Disorder

The RO twice attempted to obtain the veteran's complete 
service medical record.  Some of the veteran's service 
medical records were received; however they did not contain 
any complaints, findings, or diagnosis of abdominal pain.  

The veteran was afforded a VA medical examination in February 
1994.  After examination of the veteran, diagnosis was that 
of premenstrual symptoms.  

The veteran has submitted a copy of a service medical record 
dated in November 1981 showing that she had been admitted to 
Tripler Medical Center in Hawaii with a diagnosis of barium 
impaction.  (The Board notes that this particular service 
medical record was not previously located in the claims 
file.)  The November 1981 record indicated that the veteran 
complained of abdominal pain and decreasing bowel movements.  
The veteran had been discharged two weeks earlier following a 
workup of biliary tract disease which consisted of an oral 
cholecystogram and ultrasound which were negative at that 
time.  The veteran had an outpatient barium enema 
approximately ten days prior to admission and did well until 
two days prior to admission when she developed crampy 
abdominal pain in both lower quadrants associated with 
decreasing to no bowel movements and vomiting of bilious 
material.  The veteran's barium impaction was treated with 
surgery and the veteran was discharged.  There is no 
indication in the service medical records that the veteran 
suffered any residuals therefrom.  

In light of the submission by the veteran of a service 
medical record not previously contained in the claims file, 
the RO again attempted to secure the veteran's entire service 
medical record.  The veteran was also notified that she could 
submit additional service medical records.  

In July 1996, the veteran was afforded a VA examination.  The 
examiner indicated that the veteran reported that she had an 
abdominal disorder, but she did not provide details regarding 
the nature of the claimed disability.  By the veteran's 
history, the examiner concluded that the claimed condition 
sounded like the excision of a cyst.  The veteran reported 
that, after surgery, she had had no residuals.  Diagnosis was 
that of post excision of cyst; examined for belly disorder - 
none found.  

In June 1997, the Board notified the veteran that she should 
submit any current medical evidence showing recently received 
treatment for an abdominal disability.  The Board notes that 
the veteran did not provide any medical evidence showing 
current treatment or diagnosis of an abdominal disability.  

Some additional service medical records were received in 
December 1997; however, the records were negative for any 
complaints, findings or diagnosis of an abdominal disorder.  

While the service medical records do show treatment for 
barium impaction in 1981, the medical evidence does not show 
residual disability attributable thereto.  No competent 
evidence has been submitted by the veteran to support her 
assertions that she has an abdominal disability due to the 
demonstrated treatment in service or other disease or injury 
which was incurred in or aggravated by service.  Absent 
medical evidence of current disability, the claim of service 
connection is not well grounded.  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his or her claim.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of her claim and was 
advised of what evidence was needed in order to support her 
claim.  



ORDER

Service connection for disability manifested by dry eyes is 
granted.  

Service connection for abdominal disorder is denied, as a 
well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


